 

Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 1 of 31

DEFENDANT STATUS SHEET
(One for each defendant)
I. CASE STATUS

Name of Defendant: CARLOS EDUARDO LOPEZ HERNANDEZ
Has defendant had initial appearance in this case? Yes [ _|No

- MJ CR 18-05579 RBL

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
[ | Continue Conditions of Release

Continue Detention

[ | Temporary Detention, a detention hearing has been scheduled for

Il. ARRAIGNMENT
[| Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ | Summons to be Issued for Appearance on
Defendant’s Address:
Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address: Colin Fieman

The estimated trialtimeis 5 days.
(Revised March 2018)
 

‘Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 2 of 31

DEFENDANT STATUS SHEET
(One for each defendant)
I. CASE STATUS
Name of Defendant: DANIEL OSVALDO ROCHA LOPEZ
Has defendant had initial appearance in this case? [ | Yes No

MJ CR 18-05579 RBL

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
[ | Continue Conditions of Release
[ | Continue Detention

[ | Temporary Detention, a detention hearing has been scheduled for

Tl. ARRAIGNMENT
Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ | Summons to be Issued for Appearance on
Defendant’s Address:
| Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address:

The estimated trialtimeis 5 days.

(Revised March 2018) —
 

Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 3 of 31

DEFENDANT STATUS SHEET
(One for each defendant) —
I. CASE STATUS

Name of Defendant: JAIME HEREDIA CASTRO
Has defendant had initial appearance in this case? Yes [ | No

MJ | CR 18-05579 RBL

il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
[ | Continue Conditions of Release

Continue Detention

[ | Temporary Detention, a detention hearing has been scheduled for

Ili, ARRAIGNMENT
[ | Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ | Summons to be Issued for Appearance on
Defendant’s Address:
Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address: Emma Scanlan

The estimated trialtime is 5 days.
(Revised March 2018)
 

 

Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 4 of 31

DEFENDANT STATUS SHEET
(One for each defendant)
L CASE STATUS

Name of Defendant: JUAN AVILES BERRELLEZA
Has defendant had initial appearance in this case? Yes [ | No

MJ CR 18-05579 RBL

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
[ | Continue Conditions of Release
Continue Detention

[ ] Temporary Detention, a detention hearing has been scheduled for

Il. ARRAIGNMENT
[ ] Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ | Summons to be Issued for Appearance on
Defendant’s Address:
Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address: Phil Brennan

The estimated trialtime is 5 days.
(Revised March 2018)
 

Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 5 of 31

DEFENDANT STATUS SHEET
(One for each defendant)
I. CASE STATUS
Name of Defendant: EDGAR CABRERA .
Has defendant had initial appearance in this case? [ | Yes [V]No

MJ CR 18-05579 RBL

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
[ | Continue Conditions of Release
[ | Continue Detention

[ | Temporary Detention, a detention hearing has been scheduled for

I. ARRAIGNMENT
Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ | Summons to be Issued for Appearance on | |
Defendant’s Address:
L] Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address:

The estimated trialtimeis 5 days. .
(Revised March 2018)
 

Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 6 of 31

DEFENDANT STATUS SHEET
(One for each defendant)
L CASE STATUS
Name of Defendant: OTHON ALONSO VEA CERVANTES

(Formerly charged under the name "Carlos Alejandro Castro Perez")

Has defendant had initial appearance in this case? Yes [ ] No

MJ CR 18-05579 RBL

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:

[ | Continue Conditions of Release

Continue Detention

[_|Temporary Detention, a detention hearing has been scheduled for

Til. ARRAIGNMENT
[ | Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ | Summons to be Issued for Appearance on
Defendant’s Address:
Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address: Wayne Fricke

The estimated trial time is 5 days.
(Revised March 2018)
 

Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 7 of 31

DEFENDANT STATUS SHEET
(One for each defendant)
1 CASE STATUS
Name of Defendant: CESAR LOYA SOTO .
Has defendant had initial appearance in this case? [ | Yes No

MJ CR 18-05579 RBL

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
[ | Continue Conditions of Release

[ | Continue Detention

[| Temporary Detention, a detention hearing has been scheduled for

Il, ARRAIGNMENT
Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ | Summons to be Issued for Appearance on
Defendant’s Address:
[| Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address:

The estimated trial time is 5 days.
(Revised March 2018)
 

Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 8 of 31

DEFENDANT STATUS SHEET
(One for each defendant)
IL CASE STATUS
Name of Defendant: MANUEL LOYA SOTO
Has defendant had initial appearance in this case? [ | Yes No

MJ CR. 18-05579 RBL

Ii. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
[ | Continue Conditions of Release

[ | Continue Detention

[ | Temporary Detention, a detention hearing has been scheduled for

Wl. ARRAIGNMENT |
Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ | Summons to be Issued for Appearance on
Defendant’s Address:
L] Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address:

The estimated trialtime is 5 days.
(Revised March 2018)
 

Case.3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 9 of 31

DEFENDANT STATUS SHEET
(One for each defendant) -
1. CASE STATUS
Name of Defendant: JULIAN GAUGE ORDONEZ
Has defendant had initial appearance in this case? [ | Yes No

MJ CR 18-05579 RBL

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
[ | Continue Conditions of Release
[ | Continue Detention

[ | Temporary Detention, a detention hearing has been scheduled for

Ti. ARRAIGNMENT
Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ | Summons to be Issued for Appearance on
Defendant’s Address:
LJ Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address:

The estimated trialtime is 5 days.
(Revised March 2018)
 

Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 10 of 31

DEFENDANT STATUS SHEET
(One for each defendant)
1 CASE STATUS

Name of Defendant: JOSE LUIS SIERRA BARRIENTOS
Has defendant had initial appearance in this case? Yes [ | No

MJ CR 18-05579 RBL

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:

[| Continue Conditions of Release

Continue Detention

[ | Temporary Detention, a detention hearing has been scheduled for

II. ARRAIGNMENT
[ | Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[| Summons to be Issued for Appearance on
Defendant’s Address:
Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address: Tim Lohraff

The estimated trialtime is 5 days.
(Revised March 2018)
 

Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 11 of 31

DEFENDANT STATUS SHEET
(One for each defendant)
I. CASE STATUS

Name of Defendant: HECTOR MANUEL URIAS MORENO
Has defendant had initial appearance in this case? Yes [ | No

MJ CR 18-05579 RBL

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
[ | Continue Conditions of Release
Continue Detention

[ | Temporary Detention, a detention hearing has been scheduled for

Il. ARRAIGNMENT
[ | Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ ] Summons to be Issued for Appearance on
Defendant’s Address:
Letter to Defense Counsel for Appearance on —

Defense Attorney’s Name and address: Robert Flennaugh II

The estimated trialtime is 5 days.
(Revised March 2018)
 

Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 12 of 31

DEFENDANT STATUS SHEET
(One for each defendant)
I. CASE STATUS
Name of Defendant: JORGE VALENZUELA ARMENTA
Has defendant had initial appearance in this case? [ | Yes No

MJ CR 18-05579 RBL

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
[| Continue Conditions of Release
[ | Continue Detention

[ | Temporary Detention, a detention hearing has been scheduled for

Til. ARRAIGNMENT
Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ | Summons to be Issued for Appearance on
| Defendant’s Address:
L] Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address:

The estimated trialtimeis 5 days.
(Revised March 2018)
 

 

Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 13 of 31

DEFENDANT STATUS SHEET
(One for each defendant)

1. CASE STATUS

Name of Defendant: URIEL ZELAYA
Has defendant had initial appearance in this case? Yes [ | No

MJ CR 18-05579 RBL

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
[ ] Continue Conditions of Release
Continue Detention

[ | Temporary Detention, a detention hearing has been scheduled for

I. ARRAIGNMENT
[ | Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[| Summons to be Issued for Appearance on
Defendant’s Address:
Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address: Kevin Peck

The estimated trialtimeis 5 days.
(Revised March 2018)
 

Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 14 of 31

DEFENDANT STATUS SHEET
(One for each defendant)
I. CASE STATUS
Name of Defendant: ARTURO FRIAS CEBALLOS
Has defendant had initial appearance in this case? [ | Yes [V|No

MJ CR 18-05579 RBL

Il. CUSTODIAL STATUS
_If defendant had initial appearance, please check one of the following:
[ | Continue Conditions of Release
[ | Continue Detention

[ | Temporary Detention, a detention hearing has been scheduled for

I. ARRAIGNMENT
Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ Summons to be Issued for Appearance on
Defendant’s Address:
L] Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address:

The estimated trialtime is 5 days.
(Revised.March 2018)
 

Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 15 of 31

DEFENDANT STATUS SHEET
(One for each defendant)
I. CASESTATUS
Name of Defendant: JUAN JOSE HIGUERA GONZALEZ
Has defendant had initial appearance in this case? [| Yes No

~ MJ CR 18-05579 RBL

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
| | Continue Conditions of Release
[| Continue Detention

[ | Temporary Detention, a detention hearing has been scheduled for

Il. ARRAIGNMENT
Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ | Summons to be Issued for Appearance on
Defendant’s Address:
[| Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address:

The estimated trialtime is 5 days.
(Revised March 2018)
 

Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 16 of 31

DEFENDANT STATUS SHEET
| (One for each defendant)
1 CASE STATUS

Name of Defendant: JESUS RENE SARMIENTO VALENZUELA
Has defendant had initial appearance in this case? Yes [ | No

MJ CR 18-05579 RBL

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:

[ | Continue Conditions of Release

Continue Detention

[ | Temporary Detention, a detention hearing has been scheduled for

Til. ARRAIGNMENT
[ | Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ | Summons to be Issued for Appearance on
Defendant’s Address: .
Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address: Dave Hammerstad

The estimated trial time is 5 days.
(Revised March 2018)
 

Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 17 of 31

DEFENDANT STATUS SHEET
(One for each defendant)

'

1, CASE STATUS
Name of Defendant: ALEK JAMES BAUMGARTNER
Has defendant had initial appearance in this case? [ | Yes No

MJ CR 18-05579 RBL

I. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
[ | Continue Conditions of Release
[ | Continue Detention

[ | Temporary Detention, a detention hearing has been scheduled for

Ill. ARRAIGNMENT
Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[| Summons to be Issued for Appearance on
Defendant’s Address:
[| Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address:

The estimated trialtime is 5 days.
(Revised March 2018)
Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 18 of 31

DEFENDANT STATUS SHEET
(One for each defendant)
I. CASE STATUS
Name of Defendant: MONIQUE GREEN
Has defendant had initial appearance in this case? Yes [| No

MJ CR 18-05579 RBL

II. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
Continue Conditions of Release
[ | Continue Detention |

[ | Temporary Detention, a detention hearing has been scheduled for

Ill. ARRAIGNMENT
[ | Warrant to Issue (If 50, please complete Defendant Arrest Warrant Info Sheet)
[ | Summons to be Issued for Appearance on
Defendant’s Address:
Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address: Catherine Chaney

The estimated trial time is 5 days.
(Revised March 2018)
 

 

Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 19 of 31

DEFENDANT STATUS SHEET
(One for each defendant)
I. CASE STATUS

Name of Defendant: ANDREW CAIN KRISTOVICH
Has defendant had initial appearance in this case? Yes [ No

MJ CR 18-05579 RBL

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
[ ] Continue Conditions of Release

Continue Detention

L Temporary Detention, a detention hearing has been scheduled for |

Il. ARRAIGNMENT
[| Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ | Summons to be Issued for Appearance on
Defendant’s Address:
Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address: Lee Edmond

The estimated trialtime is 5 days.
(Revised March 2018)
 

Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 20 of 31

DEFENDANT STATUS SHEET
(One for each defendant)
I. CASE STATUS

Name of Defendant: JOSE RANGEL ORTEGA
Has defendant had initial appearance in this case? [ | Yes No

MJ CR 18-05579 RBL

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
[ ] Continue Conditions of Release
[ | Continue Detention

[ | Temporary Detention, a detention hearing has been scheduled for

Il. ARRAIGNMENT
Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet) .
[ | Summons to be Issued for Appearance on
Defendant’s Address:
[| Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address:

The estimated trialtime is. 5 days.
(Revised March 2018)
Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 21 of 31

DEFENDANT STATUS SHEET
(One for each defendant)
I. CASE STATUS
Name of Defendant: GERALD KEITH RIGGINS
Has defendant had initial appearance in this case? Yes [ | No

MJ CR 18-05579 RBL

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
[ | Continue Conditions of Release
Continue Detention

[ | Temporary Detention, a detention hearing has been scheduled for

Il. ARRAIGNMENT
[ | Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[| Summons to be Issued for Appearance on
Defendant’s Address:
Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address: Jenn Kaplan

The estimated trialtime is. 5 days.
(Revised March 2018)
 

 

Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 22 of 31

DEFENDANT STATUS SHEET
(One for each defendant)
I. CASE STATUS
Name of Defendant: Esther La Rena Scott |
Has defendant had initial appearance in this case? Yes [ | No

MJ CR 18-05579 RBL

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
Continue Conditions of Release
[ ] Continue Detention

[ ] Temporary Detention, a detention hearing has been scheduled for

Il, ARRAIGNMENT
i Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet) |
[ | Summons to be Issued for Appearance on
Defendant’s Address:
Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address: Karen L. Unger

The estimated trial time is 5 days.
. (Revised March 2018)
Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 23 of 31

DEFENDANT STATUS SHEET
(One for each defendant)
I. CASE STATUS

Name of Defendant: MICHAEL JOHN SCOTT
Has defendant had initial appearance in this case? Yes [ | No

MJ CR 18-05579 RBL

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
Continue Conditions of Release
[ | Continue Detention

[| Temporary Detention, a detention hearing has been scheduled for

Il. ARRAIGNMENT
[ | Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ | Summons to be Issued for Appearance on
Defendant’s Address:
. Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address: Amy Muth

The estimated trialtime is 5 days.
(Revised March 2018)
 

Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 24 of 31

DEFENDANT STATUS SHEET
(One for each defendant)
I. CASE STATUS
Name of Defendant: KAREN SURYAN
Has defendant had initial appearance in this case? Yes [| No

MJ CR 18-05579 RBL

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
[ | Continue Conditions of Release
[ | Continue Detention

Temporary Detention, a detention hearing has been scheduled for December 12, 2018 @ 1:30 pm

Il, ARRAIGNMENT
[ | Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ | Summons to be Issued for Appearance on
Defendant’s Address:
Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address: Jennifer Horowitz

The estimated trialtime is 5 days.
(Revised March 2018)
Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 25 of 31

DEFENDANT STATUS SHEET
(One for each defendant)
I. CASE STATUS

Name of Defendant: ORLANDO BARAJAS
Has defendant had initial appearance in this case? Yes [ | No

MJ CR 18-05579 RBL

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
[ | Continue Conditions of Release
[ | Continue Detention |

Temporary Detention, a detention hearing has been scheduled for December 12, 2012 @ 3:00 pm

Til. ARRAIGNMENT
[ | Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ | Summons to be Issued for Appearance on
Defendant’s Address:
Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address: Cooper Offenbecher

The estimated trialtime is 5 days.
(Revised March 2018)
 

Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 26 of 31 —

DEFENDANT STATUS SHEET
(One for each defendant)
L CASE STATUS
Name of Defendant: OSCAR HUMBERTO CARRILLO SALCEDO
Has defendant had initial appearance in this case? Yes [ | No

MJ CR 18-05579 RBL

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
[| Continue Conditions of Release
Continue Detention

[| Temporary Detention, a detention hearing has been scheduled for

Hil. ARRAIGNMENT
[| Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ | Summons to be Issued for Appearance on
Defendant’s Address:
Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address: Chris Black

The estimated trialtime is 5 days.
(Revised March 2018)
 

Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 27 of 31

DEFENDANT STATUS SHEET
(One for each defendant)
I. CASE STATUS
Name of Defendant: MARTIN GONZALEZ JIMENEZ '
Has defendant had initial appearance in this case? [| Yes No

MJ CR 18-05579 RBL

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
[| Continue Conditions of Release
[ ] Continue Detention

[ | Temporary Detention, a detention hearing has been scheduled for

I. ARRAIGNMENT
Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ | Summons to be Issued for Appearance on
Defendant’s Address:
L] Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address:

The estimated trialtime is 5 days.
(Revised March 2018)
 

Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 28 of 31

DEFENDANT STATUS SHEET
. (One for each defendant)
I. CASE STATUS
Name of Defendant: HECTOR MARIO JACOBO CHAIREZ
Has defendant had initial appearance in this case? [ | Yes No

MJ CR 18-05579 RBL

IT. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
[| Continue Conditions of Release |
[| Continue Detention

[| Temporary Detention, a detention hearing has been scheduled for

Til, ARRAIGNMENT
Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[| Summons to be Issued for Appearance on
Defendant’s Address:
| Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address:

The estimated trialtimeis 5 days.
(Revised March 2018)
 

Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 29 of 31

DEFENDANT STATUS SHEET
(One for each defendant)
I CASE STATUS
Name of Defendant: JESUS ALFONSO MORA QUINONEZ
Has defendant had initial appearance in this case? [| Yes No

MJ CR 18-05579 RBL-

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
[ | Continue Conditions of Release
[ | Continue Detention

[ | Temporary Detention, a detention hearing has been scheduled for

Ill. ARRAIGNMENT
Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ | Summons to be Issued for Appearance on
Defendant’s Address:
| Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address:

The estimated trialtime is 5 days.
(Revised March 2018)
 

Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 30 of 31

DEFENDANT STATUS SHEET
(One for each defendant)
I. CASE STATUS
Name of Defendant: RAMON PUENTES
Has defendant had initial appearance in this case? [ | Yes No

MJ CR 18-05579 RBL

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
[ ] Continue Conditions of Release
[ | Continue Detention

[ | Temporary Detention, a detention hearing has been scheduled for

Tl. ARRAIGNMENT
Warrant to Issue (Ifo, please complete Defendant Arrest Warrant Info Sheet)
[ | Summons to be Issued for Appearance on |
Defendant’s Address:
L | Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address:

The estimated trialtime is 5 days.
(Revised March 2018)
 

Case 3:18-cr-05579-RJB Document 184-1 Filed 12/13/18 Page 31 of 31

DEFENDANT STATUS SHEET
(One for each defendant)
I. CASE STATUS
Name of Defendant: GREGORY DAVID WERBER
Has defendant had initial appearance in this case? [ | Yes No

MJ CR 18-05579 RBL

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
[ | Continue Conditions of Release
[| Continue Detention

[ | Temporary Detention, a detention hearing has been scheduled for

Ill. ARRAIGNMENT
Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ | Summons to be Issued for Appearance on
Defendant’s Address:
[ | Letter to Defense Counsel for Appearance on

Defense Attorney’s Name and address:

The estimated trialtime is 5 days.
(Revised March 2018)
